DETAILED ACTION
Election/Restrictions
Claim 1 is generic to the following disclosed patentably distinct species:
Species A:
Process represented by figure 5;
Process represented by figure 6;
Process represented by figure 7;
Process represented by figure 8;
Process represented by figure 9;
Process represented by figure 10;
Process represented by figure 11;
Process represented by figure 12;
Process represented by figure 13; and
Process represented by figure 14.
Species B:
The metallic substrate is Cu/Cu based alloy;
The metallic substrate is Ag/Ag based alloy;
The metallic substrate is Au/Au based alloy; and
The metallic substrate is Pt/Pt based alloy.
Species C:
The friction tool is made of Ir-based alloy;
The friction tool is made of Ni-based alloy;
The friction tool is made of Co-based alloy;
The friction tool is made of hard metal alloy;
The friction tool is made of tool steel; and
The friction tool is made of ceramic.
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Note that the applicant must select one species from each group.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A different search query would be required for each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/             Examiner, Art Unit 1735              

/ERIN B SAAD/             Primary Examiner, Art Unit 1735